internal_revenue_service significant index no department of qaary washington dc contact person telephone number t ep ra t2 date _ _ legend decedent beneficiary a beneficiary b court e association m fund n account x account y dear this ts in response to your request for a private_letter_ruling dated support of your request you have submitted the following facts and representations in decedent was an educator who had two tax-sheltered annuity_contracts under sec_403 of the internal_revenue_code code account x and account y with association m and fund n the designated beneficiaries on account x and account y are the decedent’s two children beneficiary a her son and beneficiary b her daughter the beneficiary designation form dated ' beneficiary a is entitled to fifty percent of the amounts in accounts x and y and that j beneficiary b is entitled to fifty percent of the amounts in accounts x and y as submitted by your authorized representative states that ay page decedent was bom on date in a ruling dated date court e declared decedent dead as of date the date on which beneficiary a filed a missing person report with local authorities until court e’s ruling as to a declaration of death decedent was presumed alive decedent never received any benefits from account x and account y you represent that the decedent’s sec_403 annuity_contracts with association m and fund n permit her beneficiaries to elect lifetime annuities in accordance with sec_401 a b iii of the code based on the above you request the following letter_ruling the date of the court’s decision declaring decedent dead namely date be considered equivalent to the date of death for the limited purpose of determining distribution elections relating to account x and account y of decedent so that beneficiary a would have until date to make his election of an annuity for his life sec_401 of the code provides in general that a_trust will not be considered qualified unless the pian provides that the entire_interest of each employee - i ii will be distributed to such employee not later than the required_beginning_date or will be distributed beginning not later than the required_beginning_date over the life of such employee or over the lives of such employee and a designated_beneficiary or over a period not extending beyond the life expectancy of such employee or the life expectancy of such employee and a designated_beneficiary sec_401 of the code provides in relevant part that for purposes of this paragraph the term required_beginning_date means april of the calendar_year following the calendar_year in which the employee attains age sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan provides that if an employee dies before the distribution of the employee’s interest has begun in accordance with subparagraph a ii the entire_interest of the employee will be distributed within years after the death of such employee sec_1_401_a_9_-1 of the proposed_regulations q a c-2 provides that in order to satisfy the five-year rule in sec_401 the employee’s entire_interest must be distributed as of december of the calendar_year which contains the fifth anniversary of the date of the employee’s death sec_401 of the code provides an exception to the above referenced five- year rule under the exception any portion of an employee’s interest payable to a designated page beneficiary which is to be distributed in accordance with regulations over the life of such designated_beneficiary or over a period not extending beyond the life expectancy of such beneficiary may be so distributed beginning not later than year after the date of the employee’s death or such later date as the secretary may by regulations prescribe sec_1_401_a_9_-1 of the proposed_regulations q a d-4 provides in relevant part that for purposes of calculating the distribution period described in sec_401 or iv the designated_beneficiary will be determined as of the employee’s date of death if as of the employee’s death there is no designated_beneficiary under the plan with respect to that employee distribution must be made in accordance with the five-year rule in sec_401 sec_1_401_a_9_-1 of the proposed_regulations q a c-3 a provides that in order to satisfy the exception to the five-year rule for nonspouse beneficiaries under sec_401 distributions must commence on or before december of the calendar_year immediately following the calendar_year in which the employee died decedent on the date court e declared her dead had not reached her required_beginning_date under sec_401 of the code until the court e decision dated date decedent was presumed alive between date and date beneficiary a did not have the option of electing a method of distribution and was prevented from electing a method of distribution from decedent’s account x and account y in accordance with sec_401gii of the code due to court e’s presumption that decedent was alive until determined otherwise beneficiary a is a nonspouse beneficiary as such beneficiary a must begin to receive distributions from account x and account y on or before december of the calendar_year immediately following the calendar_year in which the decedent died in accordance with sec_401 i1i of the code until date decedent was presumed to be alive the court e declaration recognizing the decedent’s death is dated date beneficiary a’s nght to fifty percent of the amounts in account x and account y could not be recognized on or before date therefore with respect to your ruling we conclude for the limited purpose of selecting a distribution option under the sec_403 annuity_contracts offered by association m and fund n that the date of court e’s decision declaring decedent dead namely date is considered equivalent to the date of death for the limited purpose of determining distribution elections relating to account x and account y of decedent beneficiary a a designated_beneficiary would have until date to elect to receive his interest in account x and account y over a period that does not exceed beneficiary a’s life or over a period not extending beyond beneficiary a’s life expectancy page this ruling is based upon the assumption that account x and account y as sponsored by association m and fund n meet the requirements of sec_403 of the code this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent pursuant to a power_of_attorney on file in this office a copy of this letter_ruling is being sent to your authorized representative sincerely yours signed fotue b floyd joyce e floyd manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter_ruling notice of intention to disclose aa
